DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0132755 A1 to Petit et al. (Petit).

With regard to claim 1, Petit discloses an expandable fuel line section (106, fig. 1, paragraph 0020) for an aircraft (101, fig. 1, paragraph 0020), comprising: 
a first inner tube section subassembly (306, fig. 3, paragraph 0024); 
a second inner tube section subassembly (not shown in the figures) in fluid communication with the first inner tube section subassembly; and 
an outer tube subassembly (302, fig. 3, paragraph 0024) having an outer tube wall (shown in fig. 3 in cross section the body 302) surrounding an outer tube channel (303, fig. 3, paragraph 0024 “the internal bore” is defined by the body of the female pipe), wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions (paragraph 0024 “to be slidable therein along the axis X so as to provide a predetermined degree of float for a connected pipe”).  
Petit arguably lacks a specific disclosure of a second inner tube section subassembly. It would have been obvious to one having ordinary skill in the art at the time of filing to provide the pipe connector element with a connecting means similar to the first inner tube section subassembly on the unoccupied portion of the pipe connector shown in fig. 3, in order to provide a fluid path between the fuel tank and the engine.  Upon final assembly, the outer tube subassembly will be considered to be the duplicated structure 302/302.  The outer tube assembly defines an outer tube channel wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions which is defined by the predetermined degree of float disclosed in paragraph 0024.

With regard to claim 2, Petit discloses the expandable fuel line section of claim 1 as set forth above, and further discloses wherein the first and second inner tube section assemblies are configured to move independently of each other between the retracted positions and the extended positions (the arrangement of Petit described above in the rejection includes a non-moveable center portion 201 that ensures the first and second inner tube section assemblies move independently of each other).  

With regard to claim 3, Petit discloses the expandable fuel line section of claim 1 as set forth above, and further discloses wherein the first and second inner tube section assemblies are configured to move in opposite directions from the retracted positions to the extended positions (the arrangement of Petit described above in the rejection provides retraction of one inner tube section assembly in the same direction as the extension direction of the other inner tube section assembly).  

With regard to claim 4, Petit discloses the expandable fuel line section of claim 1 as set forth above, and further discloses wherein the outer tube subassembly includes: 
a first outer tube section subassembly (302, fig. 3); 
a second outer tube section subassembly (the duplicated structure 302 set forth in the rejection above); and 
a coupling (201, fig. 3, paragraph 0021) that couples the first and second outer tube section subassemblies together (paragraph 0021).  

With regard to claim 5, Petit discloses the expandable fuel line section of claim 4 as set forth above, and further discloses wherein the outer tube subassembly further includes: 
a first sealing element (305, fig. 3, paragraph 0023) that is disposed between the coupling and the first outer tube section subassembly (shown in fig. 3); and 
a second sealing element that is disposed between the coupling and the second outer tube section subassembly (the same structure 305 as described above but as applied to the modified device set forth in the rejection of claim 4).   

With regard to claim 14, Petit discloses a fuel line for an aircraft (paragraph 0020), comprising: 
a first fuel line section (a portion of 106 on one side of a connector element 201, fig. 1, paragraph 0020) in fluid communication with a fuel tank (105, fig. 1, paragraph 0020);    
a second fuel line section (a portion of 106 opposite the connector element 201) in fluid communication with an engine (104, fig. 1, paragraph 0020); and 
an expandable fuel line section disposed between the first fuel line section and the second fuel line section (the portions of fuel line 106 that interface with the connector element 201), wherein the expandable fuel line section includes: 
a first inner tube section subassembly (306, fig. 3, paragraph 0024) in fluid communication with the first fuel line section; 
a second inner tube section subassembly (not shown in the figures) in fluid communication with both the first inner tube section subassembly and the second fuel line section; and 
an outer tube subassembly (302, fig. 3, paragraph 0024) having an outer tube wall (shown in fig. 3 in cross section the body 302) surrounding an outer tube channel (303, fig. 3, paragraph 0024 “the internal bore” is defined by the body of the female pipe), wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions (paragraph 0024 “to be slidable therein along the axis X so as to provide a predetermined degree of float for a connected pipe”).  
Petit arguably lacks a specific disclosure of a second inner tube section subassembly. It would have been obvious to one having ordinary skill in the art at the time of filing to provide the pipe connector element with a connecting means similar to the first inner tube section subassembly on the unoccupied portion of the pipe connector shown in fig. 3, in order to provide a fluid path between the fuel tank and the engine.  Upon final assembly, the outer tube subassembly will be considered to be the duplicated structure 302/302.  The outer tube assembly defines an outer tube channel wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions which is defined by the predetermined degree of float disclosed in paragraph 0024. 

With regard to claim 15, Petit discloses the fuel line of claim 14 as set forth above, and further discloses wherein the first inner tube section subassembly has a first inner tube open end that is coupled to the first fuel line section (as shown in fig. 1 and described in paragraph 0024) and a second inner tube open end opposite the first inner tube open end, and wherein the second inner tube section subassembly has a third inner tube open end that is adjacent to the second inner tube open end and a fourth inner tube open end that is opposite the third inner tube open end and that is coupled to the second fuel line section (the duplicated structure as set forth in the rejection of claim 14.  When the fitting and connector are in use the first fuel line section will attach at one side while the second fuel line section will at attach at the side opposite).  

With regard to claim 16, Petit discloses the fuel line of claim 15 as set forth above, and further discloses wherein the outer tube subassembly has a first outer tube open end (show in fig. 3) and a second outer tube open end opposite the first outer tube open end (the duplicated structure opposite the connector element 201 from the first outer tube open end which is not show in fig. 3 but explained in the rejection above), and wherein a first portion of the first inner tube section subassembly is disposed within the outer tube channel and extends through the first outer tube open end (shown in fig. 3), and wherein a second portion of the second inner tube section subassembly is disposed within the outer tube channel and extends through the second outer tube open end (shown in fig. 3).  

With regard to claim 17, Petit discloses the fuel line of claim 16 as set forth above, wherein the expandable fuel line section is configured such that at least a first part of the first portion of the first inner tube section subassembly is advanced through the outer tube channel through the first outer tube open end (shown in fig. 3) and at least a second part of the second portion of the second inner tube section subassembly is advanced through the outer tube channel through the second outer tube open end (not shown in fig. 3 but present in the duplicated structure described in the rejection above) when the first and second inner tube section subassemblies move from the retracted positions to the extended positions (paragraph 0024 “to be slidable therein along the axis X so as to provide a predetermined degree of float for a connected pipe”).  

With regard to claim 18, Petit discloses the fuel line of claim 15 as set forth above, and further discloses wherein the expandable fuel line section has a retracted total length defined by a first distance between the first inner tube open end and the fourth inner tube open end when the first and second inner tube section subassemblies are in the retracted positions, and an expanded total length defined by a second distance between the first inner tube open end and the fourth inner tube open end when the first and second inner tube section assemblies are in the extended positions (as described in paragraph 0024 and show in fig. 3, the amount of axial movement from the retracted to extended positions is disclosed as the predetermined degree of float).  

With regard to claim 19, Petit discloses the fuel line of claim 18 as set forth above, but fails to disclose wherein the expandable fuel line section has an expandable length per 10 feet of expandable fuel line section of from about 1 to about 2 feet, wherein the expandable length per 10 feet of expandable fuel line section is defined by: (10 feet) x (the expanded total length - the retracted total length)/(the retracted total length).  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the device of Petit with an expandable length per 10 feet of expandable fuel line section of from about 1 to about 2 feet, wherein the expandable length per 10 feet of expandable fuel line section is defined by: (10 feet) x (the expanded total length - the retracted total length)/(the retracted total length) since the device of Petit would not operate differently with the claimed expandable length. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently that the prior art device, the claimed device is not patentably distinct from prior art device.  Gardner v. TEC Syst., Inc., 725 F2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830, 225 SPQ 232 (1984). The claimed expandable length of 10 to 20 percent is consistent with the design of Petit allowing efficient installation of the fuel line as well as ease of removal for scheduled maintenance.

With regard to claim 20, Petit discloses a method for fabricating an expandable fuel line section for an aircraft, the method comprising the steps of 
arranging a first inner tube section subassembly (306, fig. 3, paragraph 0024) in an outer tube channel (303, fig. 3, paragraph 0024) of an outer tube subassembly (302, fig. 3, paragraph 0024); and 
arranging a second inner tube section subassembly (not shown in the figures but explained in the rejection of claim 1 above.  the same modifying rationale applies to the second inner tube section subassembly) in the outer tube channel of the outer tube subassembly such that the second inner tube section subassembly is in fluid communication with the first inner tube section subassembly, 
wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions (paragraph 0024 “to be slidable therein along the axis X so as to provide a predetermined degree of float for a connected pipe”).
Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest an expandable fuel line section having first and second outer tube ferrules together in combination with the claim other elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose expandable tube sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753